DETAILED ACTION
This communication is a final office action on the merits on patent application 14/663934, attorney docket 67407-851  filed 10/19/2020 claims foreign priority to Chinese application 202010927132.4 which was filed 09/07/2020 and this application is assigned to United Microelectronics Corp. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-10 and 12-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 
Response to Arguments
Applicant has amended claim1 and correctly argues that the art of record does not teach a floating gate with tips at different levels, so the previous rejection is withdrawn and a new rejection based on Jeon is presented below.
Applicant has incorporated the material from claim 11 that was previous found allowable into independent claim 10 rendering claim 10 and its dependents allowable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Jeon et a. (U.S. 2006/0244042)

As for claim 1, 
Jeon teaches in figure 4A a semiconductor structure, comprising: 
a substrate 10, a gate dielectric layer (70) disposed on the substrate; 
a floating gate (50, [0046]) disposed on the gate dielectric layer and
a first dielectric layer (80), disposed on the floating gate; and 
a control gate (60) disposed above the first dielectric layer and at least partially overlaps the floating gate.  
  
As for claim 4,
Jeon teaches the semiconductor structure according to claim 1, further comprising: a second dielectric layer (90), disposed on the first dielectric layer, wherein the control gate partially covers a top surface of the second dielectric layer.  

As for claim 7,
Jeon teaches the semiconductor structure according to claim 1, and Jeon teaches that the top surface of the floating gate is covered by the first dielectric layer.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Kumar et al. (U.S. 2020/0176609)

As for claim 5,
Jeon teaches the semiconductor structure according to claim 1, but does not teach that an outer sidewall of the floating gate is covered by the first dielectric layer.  
However, Kumar teaches a dielectric (110a) the convers the inner and outer sidewall of the gate (120).
It would have been obvious to one skilled in the art at the effective filing date of this application to cover the sidewall of the floating gate of Jeon as taught by Kumar because the sidewalls of Kumar allow the designer to adjust the sidewall width to improve the erase performance of the device (Kumar [0037]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 6,
Jeon teaches the semiconductor structure according to claim 1, but does not teach that an inner sidewall of the Application No. : 171073,443       floating gate is covered by the first dielectric layer.
However, Kumar teaches a dielectric (110a) the convers the inner and outer sidewall of the gate (120).
It would have been obvious to one skilled in the art at the effective filing date of this application to cover the sidewall of the floating gate of Jeon as taught by Kumar because the sidewalls of Kumar allow the designer to adjust the sidewall width to improve the erase performance of the device (Kumar [0037]). One skilled in the art would have combined these elements with a reasonable expectation of success.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Hsieh et al. (U.S. 2002/0093044).

As for claim 8,
Jeon teaches the semiconductor structure according to claim 1, but does not teach that a thickness of the floating gate is between 200 A and 1000 A.  
However, Hsieh teaches a thickness of the floating gate is between 200 A and 1000 A. (500-1500 ang.  Claim 5.)
It would have been obvious to one skilled in the art at the effective filing date of this application to use the thickness of the Hsieh in the device of Jeon because a floating gate thickness is a result-oriented variable that depends on the intended voltage of the device, so one skilled would select a thickness that meets the device requirements. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Lin et al. (U.S. 6,620,683).

As for claim 9,
Jeon teaches the semiconductor structure according to claim 1, but does not teach a thickness of the control gate is between 200 A and 1000 A.
However, Lin teaches a thickness of the control gate is between 200 A and 1000 A. (300-5000ang., claim 25.)
It would have been obvious to one skilled in the art at the effective filing date of this application to use the thickness of the Lin in the device of Jeon because a control gate thickness is a result-oriented variable that depends on the intended voltage of the device, so one skilled would select a thickness that meets the device requirements. One skilled in the art would have combined these elements with a reasonable expectation of success.

Allowable Subject Matter
Claims 10 and 12-20 are allowed.
As for claim 10, 
the prior art does not teach or suggest the method according to claim 10, 
wherein forming the floating gate with at least one tip, including forming a patterned mask layer above the substrate; depositing a conductive material layer on the patterned mask layer and performing an etching process by using the patterned mask layer as a stop layer to remove a portion of the conductive material layer to form the floating gate.
Claims 12-20 depend from claim 10 and carry the same novel method step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893